Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-20 are dependent on claim 1), an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the third lens element has negative refracting power and a periphery region of the image-side surface of the third lens element is convex; an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the image-side surface of the fifth lens element is convex; and an optical axis region of the object-side surface of the sixth lens element is concave; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power; wherein, T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along 
One of the closest prior art is to Jhang et al (U.S. Patent 11,119,295 B2; with file effective file date of August 6, 2019), which meets the structural limitations of independent claim 1 and the conditional statement of V2+V3 +V4+V6≤130.000, wherein the 8th embodiment in Figures 20 and 38 have a value of 121.178, which meets the less than or equal to 130.000; but fails to meet the conditional statement of (T1+T4+G45) / (G12+T2+G34)≥2.500, with values of 1.772/0.906 (from the 8th embodiment and Figures 20 and 38), which =1.956, which is not greater than or equal to 2.500. Another closest prior art reference is to Kubota et al (U.S. Patent Pub. 2017/0329109 A1), which meets the structural limitations of independent claim 1, but fails to meet both conditional statements of independent claim 1.

An object of the present invention is to provide an optical imaging lens system, which is lighter, thinner, shorter and smaller with good imaging quality.


Specification
The lengthy specification (i.e. 31 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-18-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs., directed to various arrangements of optical imaging lens systems, which have six lens elements, but fail to teach and/or fairly suggest the combination of claimed elements, with the conditional statements of the claimed invention (*cited above):
	Jhang et al 				U.S. Patent 11,119,295 B2*
	Chen et al				U.S. Patent Pub. 2014/0327808 A1
	Chen et al 				U.S. Patent Pub. 2015/0062405 A1
	Chen et al				U.S. Patent Pub. 2015/0062406 A1

	Chen et al				U.S. Patent Pub. 2015/0070578 A1
	Chen et al				U.S. Patent Pub. 2015/0070579 A1
	Chen et al				U.S. Patent Pub. 2015/0070784 A1
	Chen et al				U.S. Patent Pub. 2016/0119510 A1
	Chen et al				U.S. Patent Pub. 2016/0119519 A1
	Lai et al				U.S. Patent Pub. 2017/0235103 A1
	Kubota et al				U.S. Patent Pub. 2017/0329109 A1*
	Cheng et al				U.S. Patent Pub. 2018/0059372 A1
	Jhang et al				U.S. Patent Pub. 2018/0067283 A1
	Bone et al				U.S. Patent Pub. 2018/0172954 A1
	Bone et al				U.S. Patent Pub. 2018/0172955 A1
	Jhang et al				U.S. Patent Pub. 2019/0302414 A1
	Liao et al				U.S. Patent Pub. 2019/0302417 A1
	Liao et al				U.S. Patent Pub. 2019/0302418 A1
	Jhang et al				U.S. Patent Pub. 2019/0302419 A1
	Jhang et al				U.S. Patent Pub. 2021/0199923 A1.

Also note Chinese reference to Lin et al (CN 109270665 A; pub. 1-25-2019).

The following are related by at least one common inventor and the same Assignee, but the effective file dates are after the effective file date of the present application. However, the inventions are very similar to the present claimed invention:

	Jhang et al				U.S. Patent Pub. 2021/0199924 A1
	Jhang et al				U.S. Patent Pub. 2021/0199924 A1
	Hu et al				U.S. Patent Pub. 2021/0333513 A1
	Zhang et al				U.S. Patent Pub. 2022/0011539 A1
	Chen et al				U.S. Patent Pub. 2022/0082792 A1.
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872